Citation Nr: 1525146	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-47 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 19, 2014.  

2.  Entitlement to continued payment of dependency allowance for A.R. for purposes of compensation benefits.  


REPRESENTATION

Appellant represented by:	Darren A. Jones, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active air service from January 1966 to August 1969 and from May 1971 to November 1978, and had active military service from September 1979 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and from a December 2013 administrative decision by the VA RO in Little Rock, Arkansas.  

This case was previously before the Board in April 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In February 2015, the Veteran was issued a supplemental statement of the case that addressed the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).  However, an appeal of that issue has not been perfected.  In fact, the Veteran never filed a claim with regard to that issue, let alone a notice of disagreement or a substantive appeal.  Therefore, the Board has limited its consideration accordingly.  

REMAND

Regrettably, the Board finds that additional development is required before a final decision may be rendered on this appeal.  Specifically, the Veteran submitted a December 2013 statement that constitutes a timely notice of disagreement with the denial of additional dependency allowance for his son A.R. in the December 2013 administrative decision.  Further review of the record shows that the Veteran was not issued a statement of the case with respect to that issue in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The Veteran originally filed his claim for a TDIU in February 2008.  In the April 2014 remand, the Board directed that the Veteran be afforded VA examinations of his service-connected disabilities in part to determine whether he was unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  The Board also directed that the case be submitted for consideration of assignment of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) as warranted.  Finally, the Board directed that the issue on appeal be readjudicated and that the Veteran be issued a supplemental statement of the case for any adverse decision prior to the case being returned to the Board.  

In October 2014, the Veteran was afforded VA examinations of his various service-connected disabilities.  In February 2015, he was awarded a TDIU effective August 19, 2014.  In that decision, he was informed that the grant of TDIU was considered a full grant of the benefit sought on appeal.  As he filed his claim for a TDIU in February 2008, a grant of that benefit effective over six years later does not in fact constitute a full grant of the benefit sought on appeal.  This is especially true in this case given the fact that the Board directed that the appeal be submitted for consideration of assignment of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  Further, the Veteran was not issued a supplemental statement of the case notifying him of why he was not entitled to TDIU prior to August 19, 2014, to include on an extra-schedular basis.  There is no indication from the record that he has expressed his satisfaction with the partial allowance of this issue.  

For those reasons, the Board finds that the development conducted does not adequately comply with the directives of the April 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the issue of entitlement to TDIU prior to August 19, 2014, should be readjudicated, to include on an extra-schedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to continued dependency allowance payments for A.R. for compensation benefit purposes.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) for any applicable period prior to August 19, 2014.

3.  Then, readjudicate the claim for a TDIU prior to August 19, 2014.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

